Citation Nr: 1717632	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  16-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Appellant was a Civil Engineer hired by the Navy in the Republic of Vietnam from November 1966 to October 1969.  The Appellant was removed from his duty station for illegal acquisition and disposition of Post Exchange items between the period covering May 1968 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2016 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Appellant initially filed a claim for compensation in March 2011, and the RO denied the claim in January 2012 due to a lack of qualifying service.  The Appellant filed another claim in September 2015, which was denied in February 2016 for the same reason.  A Notice of Disagreement was filed in March 2016.  A Statement of the Case (SOC) was issued in July 2016.  The Appellant filed a Substantive Appeal in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable disposition of the appeal has been requested or obtained. 

2.  The Appellant's employment as a Civil Engineer for the Navy, performed in the Republic of Vietnam, does not qualify as valid service for veterans' status for VA benefit purposes.


CONCLUSION OF LAW

The Appellant may not be recognized as a veteran for VA benefit purposes.  38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case, including formal VCAA notice in May 2011, and the Appellant signed the VCAA Notice Acknowledgement in June 2011.  The RO made sufficient inquiries to obtain his records, which yielded Standard Form 50 (SF-50), but a negative finding for a DD-214.  Multiple documents on file reveal that the National Personnel Records Center (NPRC) could not verify any period of active military service for the Appellant.  No personnel and no medical records associated with military service could be located.  The Appellant was informed of the relevant laws and regulations governing recognition of a veteran for VA benefit purposes, and the regulatory implementation of VCAA in a Statement of the Case issued him in July 2016.  The Appellant does not argue, nor does the evidence on file suggest that there remains any uncollected relevant evidence which has not been located for review in advance of the appellant's claim.  VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Veteran Status

The Appellant contends that he is a veteran for the purposes of VA benefits.  After a thorough review of the evidence, the Board concludes that the Appellant did not have any qualifying service through his employment, and is thus not entitled to veteran status.

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  Service-connected means, with respect to disability or death, that such disability was incurred or aggravated, or that death resulted from, a disability incurred or aggravated in line of duty in the active military, naval or air service.  38 C.F.R. § 3.1(k). 

Active military, naval, and air service includes active duty, any period of active duty for training during which an individual was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

In addition to the traditional recognition of military service members as veterans for VA benefit purposes, certain categories of individuals have been specifically recognized as also having performed active military, naval, or air service.  An extensive list of organizations and occupations which have been independently recognized as qualifying for VA benefits as if they had actually been active military, naval, or air service is contained at 38 C.F.R. § 3.7.  Civil engineers for the Navy during Vietnam are not one of the recognized groups eligible for limited veteran status.

The Appellant claims that the nature of his work warrants a designation as a veteran.  He states that he was engaged in actual combat of the military personnel when he was recruited to work in the Naval Facilities and Engineering Command.  He claims that some of the others in his command were ambushed by Communists "in the conduct of duty."  Because he was there in a war situation, he believes that he should not be considered a civilian, but instead a veteran, and is therefore entitled to VA benefits. 

The Board is not persuaded by this rationale.  While the Appellant may have been employed in a time of war, that in of itself does not qualify an individual for veteran status.  He was a civilian employee, contracted under a SF-50, to perform civilian duties for the Navy.  He never received a DD-214 indicating active military service.  Whether or not his duties occurred during a time of war is immaterial for the purposes of determining qualifying service.  Specific exceptions have been made for a list of groups and individuals whose service should be deemed qualifying for the purposes of VA benefits.  The Appellant's profession at the time is not on that list.  While he may disagree, the laws and regulations governing veteran status are clear.  As such, the Board declines to extend veteran status to him for his civilian employment in Vietnam.


ORDER

Entitlement to Department of Veterans Affairs benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


